Motion by petitioners Settineri et al., insofar as it seeks leave to appeal from that portion of the Appellate Division order which affirmed the denial of a motion to substitute counsel, dismissed upon the ground that that portion of the order sought to be appealed from does not finally determine the proceeding within the meaning of the Constitution; motion *819by petitioner Settineri et al. for leave to appeal otherwise dismissed as academic. Motion by proposed intervenor Bramwell for leave to appeal from that part of the Appellate Division order which affirmed the denial of proposed intervenor Bramwell’s motion to intervene dismissed upon the ground that that portion of the order sought to be appealed from does not finally determine the proceeding within the meaning of the Constitution. Motion for a stay dismissed as academic.